United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 26, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-51384
                           Summary Calendar



CHARLES IRWIN,

                                      Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-362-AA
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Charles Irwin appeals the district court’s judgment

affirming the denial of his applications for Supplemental

Security Income and Social Security Disability benefits.

He argues that the disability decision was not supported by

substantial evidence, the administrative law judge (“ALJ”)

used improper criteria to assess his credibility, and the ALJ




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-51384
                                 -2-

was required to address whether he can maintain gainful work

activity.

     We hold that the disability determination was supported by

substantial evidence.   See Greenspan v. Shalala, 38 F.3d 232, 236

(5th Cir. 1994).   In so holding, we determine that the record

supports the ALJ’s characterization of Irwin’s allegations of

disabling pain as not credible, we hold harmless the ALJ’s

failure to evaluate the opinion of the physician who treated

Irwin for his low back pain, and we conclude that the ALJ

adequately incorporated all of Irwin’s disabilities in posing

the hypothetical question to the vocational expert.    See Wren v.

Sullivan, 925 F.2d 123, 128-29 (5th Cir. 1991); Morris v. Bowen,

864 F.2d 333, 336 (5th Cir. 1988); Boyd v. Apfel, 239 F.3d 698,

707 (5th Cir. 2001).

     Finally, the evidence did not show that Irwin’s ability

to maintain employment would be compromised despite his ability

to perform employment as an initial matter, and there is no

indication that the ALJ did not understand that an ability to

maintain employment is inherent in the definition of residual

functional capacity.    See Dunbar v. Barnhart, 330 F.3d 670, 672

(5th Cir. 2003).   Consequently, the ALJ was not required to make

a specific finding with regard to Irwin’s ability to maintain

employment.   See id.

     AFFIRMED.